DETAILED ACTION

Allowable Subject Matter
Claim 4-8 and 12-16 objected.
Claim 4,5,7,12,13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and fix the double patenting with a terminal disclaimer. Claim 6, 8,14 and 16 depend on the claims above.

Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-16 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 2, 4-7 and 12 respectively of US Patent 11,477,596.

Regarding claim 1-16,
Instant Application
US Pat 11,477,596
1. A method of synchronizing playing of audio to a listener position, the method performable in an audio system including a first microphone-equipped playback device and a second microphone- equipped playback device, the method comprising: receiving by the first microphone-equipped playback device an audio stream; playing the audio stream by on a speaker of the first microphone-equipped playback device, in accordance with a playback delay At, wherein the playback delay At is in accordance with a first calibration sound originating at the listener position, a second calibration sound originating at the second microphone-equipped playback device, and a third calibration sound originating at the first microphone-equipped playback device.  
1. A method of synchronizing playback of digital audio to a listener position, the method comprising: a) receiving, by a first processor of a first microphone-equipped playback device, data indicative of digital audio; and b) playing the digital audio, by the first processor, on a speaker of the first microphone-equipped playback device, in accordance with a playback delay, the playback delay being derivative of, at least, first data, and a difference between second data and third data, wherein: the first data are in accordance with a difference between an arrival time of a first calibration sound at the first processor and an arrival time of the first calibration sound at a second microphone-equipped playback device, wherein the first calibration sound originated at the listener position, the second data are in accordance with a difference between a generation time of a second calibration sound at the second microphone-equipped playback device and an arrival time of the second calibration sound at the first processor, and the third data is in accordance with a difference between a generation time of a third calibration sound at the first processor and an arrival time of the third calibration sound at the second microphone-equipped playback device; thereby synchronizing arrival of sound of the first microphone-equipped playback device and the second microphone-equipped playback device at the listener position.
2. The method of claim 1, wherein the playback delay At is in accordance with first data, second data and third data: wherein the first data include an arrival time of the first calibration sound at the first microphone-equipped playback device and an arrival time of the first calibration sound at the second microphone-equipped playback device; wherein the second data include a generation time of the second calibration sound and an arrival time at the first microphone-equipped playback device; wherein the third data include a generation time of the third calibration sound and an arrival time of the third calibration sound at the second microphone-equipped playback device.  
1. A method of synchronizing playback of digital audio to a listener position, the method comprising: … first data are in accordance with a difference between an arrival time of a first calibration sound at the first processor and an arrival time of the first calibration sound at a second microphone-equipped playback device, wherein the first calibration sound originated at the listener position, the second data are in accordance with a difference between a generation time of a second calibration sound at the second microphone-equipped playback device and an arrival time of the second calibration sound at the first processor, and the third data is in accordance with a difference between a generation time of a third calibration sound at the first processor and an arrival time of the third calibration sound at the second microphone-equipped playback device; thereby synchronizing arrival of sound of the first microphone-equipped playback device and the second microphone-equipped playback device at the listener position.
3. The method of claim 1, further comprising: computing a time difference Ati between an arrival time of the first calibration sound at the first microphone-equipped playback device and an arrival time of the first calibration sound at the second microphone-equipped playback device; computing a time difference At2 between a generation time of the second calibration sound and an arrival time at the first microphone-equipped playback device; and computing a time difference At3 between a generation time of the third calibration sound and an arrival time of the third calibration sound at the second microphone-equipped playback device.  
2. The method of claim 1, wherein the playback delay is in accordance with, at least, a difference between: i) an inter-peer calibration sound latency differential; and ii) a listener position inbound sound reception differential; wherein the inter-peer calibration sound latency differential is in accordance with a difference between: i) a difference between the generation time of the second calibration sound and the arrival time of the second calibration sound, and ii) a difference between the generation time of the third calibration sound and the arrival time of the third calibration sound; and wherein the listener position inbound sound reception differential is in accordance with a difference between the arrival time of the first calibration sound at the first processor and the arrival time of the first calibration sound at the second microphone-equipped playback device.
4. The method of claim 3, further comprising: computing the playback delay At within a previously determined threshold as: At2- At3 -At1; and said playing the audio stream by the first microphone-equipped playback device, in accordance with the playback delay At, thereby synchronizing arrival of sound of the first microphone-equipped playback device and of the second microphone-equipped playback device at the listener position.  
12. The method of claim 11, wherein the derivation includes a subtraction Δt2-Δt3 -Δt1, wherein: Δt1 includes a difference between an arrival time of a first calibration sound at the first processor relative to an arrival time of the first calibration sound at the second processor of the second microphone-equipped playback device.
5. The method of claim 1, wherein the playing the digital audio is in accordance with a gain adjustment, the gain compensation being derivative of a loudness of the first calibration sound detected by the first microphone-equipped playback device, and a loudness of the first calibration sound detected by the second microphone-equipped playback device.  
4. The method of claim 1, wherein the playing the digital audio is in accordance with a gain adjustment, the gain adjustment being derivative of: a) a loudness of the first calibration sound detected by the first processor, and b) a loudness of the first calibration sound detected by the second microphone-equipped playback device.
6. The method of claim 5, wherein the gain adjustment is in accordance with a ratio between the loudness of the first calibration sound detected by the processor, and the loudness of the first calibration sound detected by the second microphone-equipped playback device.  
5. The method of claim 4, wherein the gain adjustment is in accordance with a ratio between the loudness of the first calibration sound detected by the first processor, and the loudness of the first calibration sound detected by the second microphone-equipped playback device.
7. The method of claim 1, wherein the arrival times of the first calibration sound and the second calibration sound, and the generation time of the third calibration sound are in accordance with a local clock of the first microphone-equipped playback device, and wherein the arrival times of the first calibration sound and the third calibration sound and the generation time of the second calibration sound are in accordance with a local clock of the second microphone-equipped playback device.  
6. The method of claim 1, wherein the arrival times of the first calibration sound and the second calibration sound, and the generation time of the third calibration sound are in accordance with a local clock of the first microphone-equipped playback device, and wherein the arrival times of the first calibration sound and the third calibration sound and the generation time of the second calibration sound are in accordance with a local clock of the second microphone-equipped playback device.
8. The method of claim 7, wherein the local clock of the first microphone-equipped playback device and the local clock of the second microphone-equipped playback device are asynchronous.  
7. The method of claim 6, wherein the local clock of the first microphone-equipped playback device and the local clock of the second microphone-equipped playback device are synchronized.
9. An audio system including a first microphone-equipped playback device and a second microphone- equipped playback device, the audio system configured to synchronize playing of audio to a listener position by receiving by the first microphone-equipped playback device an audio stream, and playing the audio stream on a speaker of the first microphone-equipped playback device, in accordance with a playback delay At, wherein the playback delay At is in accordance with a first calibration sound originating at the listener position, a second calibration sound originating at the second microphone- equipped playback device, and a third calibration sound originating at the first microphone-equipped playback device.  
1. A method of synchronizing playback of digital audio to a listener position, the method comprising: a) receiving, by a first processor of a first microphone-equipped playback device, data indicative of digital audio; and b) playing the digital audio, by the first processor, on a speaker of the first microphone-equipped playback device, in accordance with a playback delay, the playback delay being derivative of, at least, first data, and a difference between second data and third data, wherein: the first data are in accordance with a difference between an arrival time of a first calibration sound at the first processor and an arrival time of the first calibration sound at a second microphone-equipped playback device, wherein the first calibration sound originated at the listener position, the second data are in accordance with a difference between a generation time of a second calibration sound at the second microphone-equipped playback device and an arrival time of the second calibration sound at the first processor, and the third data is in accordance with a difference between a generation time of a third calibration sound at the first processor and an arrival time of the third calibration sound at the second microphone-equipped playback device; thereby synchronizing arrival of sound of the first microphone-equipped playback device and the second microphone-equipped playback device at the listener position.
10. The audio system of claim 9, wherein the playback delay At is in accordance with first data, second data and third data: wherein the first data include an arrival time of the first calibration sound at the first microphone-equipped playback device and an arrival time of the first calibration sound at the second microphone-equipped playback device; wherein the second data include a generation time of the second calibration sound and an arrival time at the first microphone-equipped playback device; wherein the third data include a generation time of the third calibration sound and an arrival time of the third calibration sound at the second microphone-equipped playback device.  
1. A method of synchronizing playback of digital audio to a listener position, the method comprising: … first data are in accordance with a difference between an arrival time of a first calibration sound at the first processor and an arrival time of the first calibration sound at a second microphone-equipped playback device, wherein the first calibration sound originated at the listener position, the second data are in accordance with a difference between a generation time of a second calibration sound at the second microphone-equipped playback device and an arrival time of the second calibration sound at the first processor, and the third data is in accordance with a difference between a generation time of a third calibration sound at the first processor and an arrival time of the third calibration sound at the second microphone-equipped playback device; thereby synchronizing arrival of sound of the first microphone-equipped playback device and the second microphone-equipped playback device at the listener position.
11. The audio system of claim 9, further configured to: compute a time difference Ati between an arrival time of the first calibration sound at the first microphone-equipped playback device and an arrival time of the first calibration sound at the second microphone-equipped playback device; compute a time difference At2 between a generation time of the second calibration sound and an arrival time at the first microphone-equipped playback device; and compute a time difference At3 between a generation time of the third calibration sound and an arrival time of the third calibration sound at the second microphone-equipped playback device.  
2. The method of claim 1, wherein the playback delay is in accordance with, at least, a difference between: i) an inter-peer calibration sound latency differential; and ii) a listener position inbound sound reception differential; wherein the inter-peer calibration sound latency differential is in accordance with a difference between: i) a difference between the generation time of the second calibration sound and the arrival time of the second calibration sound, and ii) a difference between the generation time of the third calibration sound and the arrival time of the third calibration sound; and wherein the listener position inbound sound reception differential is in accordance with a difference between the arrival time of the first calibration sound at the first processor and the arrival time of the first calibration sound at the second microphone-equipped playback device.
12. The audio system of claim 11, further configured to: compute the playback delay At within a previously determined threshold as: At2- At3 -At1; and play the audio stream by the first microphone-equipped playback device, in accordance with the playback delay At, to synchronize arrival of sound of the first microphone-equipped playback device and of the second microphone-equipped playback device at the listener position.  
12. The method of claim 11, wherein the derivation includes a subtraction Δt2-Δt3 -Δt1, wherein: Δt1 includes a difference between an arrival time of a first calibration sound at the first processor relative to an arrival time of the first calibration sound at the second processor of the second microphone-equipped playback device.

13. The audio system of claim 9, further configured to play the digital audio in accordance with a gain adjustment, the gain adjustment being derivative of a loudness of the first calibration sound detected by the first microphone-equipped playback device, and a loudness of the first calibration sound detected by the second microphone-equipped playback device.  
4. The method of claim 1, wherein the playing the digital audio is in accordance with a gain adjustment, the gain adjustment being derivative of: a) a loudness of the first calibration sound detected by the first processor, and b) a loudness of the first calibration sound detected by the second microphone-equipped playback device.
14. The audio system of claim 13, wherein the gain adjustment is in accordance with a ratio between the loudness of the first calibration sound detected by the processor, and the loudness of the first calibration sound detected by the second microphone-equipped playback device.  
5. The method of claim 4, wherein the gain adjustment is in accordance with a ratio between the loudness of the first calibration sound detected by the first processor, and the loudness of the first calibration sound detected by the second microphone-equipped playback device.
15. The audio system of claim 9, wherein the arrival times of the first calibration sound and the second calibration sound, and the generation time of the third calibration sound are in accordance with a local clock of the first microphone-equipped playback device, and wherein the arrival times of the first calibration sound and the third calibration sound and the generation time of the second calibration sound are in accordance with a local clock of the second microphone-equipped playback device.  
6. The method of claim 1, wherein the arrival times of the first calibration sound and the second calibration sound, and the generation time of the third calibration sound are in accordance with a local clock of the first microphone-equipped playback device, and wherein the arrival times of the first calibration sound and the third calibration sound and the generation time of the second calibration sound are in accordance with a local clock of the second microphone-equipped playback device.
16. The audio system of claim 15, wherein the local clock of the first microphone-equipped playback device and the local clock of the second microphone-equipped playback device are asynchronous.  
7. The method of claim 6, wherein the local clock of the first microphone-equipped playback device and the local clock of the second microphone-equipped playback device are synchronized.


Although the conflicting claims are not identical, the patent application teaches all the limitation of the current application therefore, they are not patentably distinct from each other because the conflicting claims of both applications essentially refer to an obvious variation.
The instant application is claiming a broader version of the claims of the patent application.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims are being patented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki US PG-Pub 2005/0152557 in view of Hartley US PG-Pub 2006/0013407.

Regarding claim 1 and 9, Sasaki teaches a first microphone-equipped playback device (Fig. 11-200A) and a second microphone- equipped playback device (Fig. 11-200D), the audio system configured to create a sound image of audio to a listener position by receiving by the first microphone-equipped playback device an audio stream ([0312]-[0314]: depending on how loudspeaker are set up creating a sound image), and playing the audio stream on a speaker of the first microphone-equipped playback device, in accordance with a playback delay At, wherein the playback delay At is in accordance with a first calibration sound originating at the listener position, a second calibration sound originating at the second microphone- equipped playback device, and a third calibration sound originating at the first microphone-equipped playback device (Fig. 12 & Fig. 16 & [0208]: using test signal for determining the distance between listener to each loudspeaker and between each loudspeaker themselves, which the distance is determine based on the propagation delay At & [0311]: the multi-channel audio signal form the music source will be placed so the sound image is localized at a predetermined location).
Sasaki failed to explicitly teach synchronize playing of audio to a listener position.
However, Peavey teaches synchronize playing of audio to a listener position ([0009]: synchronization of the loudspeaker sounds to a listener’s ears).
Sasaki and peavey are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because synchronization of sounds coming from different loudspeakers helps to eliminate intelligibly problems.

	Regarding claim 2 and 10, Sasaki teaches wherein the playback delay At is in accordance with first data, second data and third data: wherein the first data include an arrival time of the first calibration sound at the first microphone-equipped playback device and an arrival time of the first calibration sound at the second microphone-equipped playback device; wherein the second data include a generation time of the second calibration sound and an arrival time at the first microphone-equipped playback device; wherein the third data include a generation time of the third calibration sound and an arrival time of the third calibration sound at the second microphone-equipped playback device (Fig. 16 & [0244] & [0208]: using test signal for determining the distance between listener to each loudspeaker and between each loudspeaker themselves, which the distance is determine based on the propagation delay At & [0311]: the multi-channel audio signal form the music source will be placed so the sound image is localized at a predetermined location).

	Regarding claim 3 and 11, Sasaki teaches compute a time difference At1 between an arrival time of the first calibration sound at the first microphone-equipped playback device and an arrival time of the first calibration sound at the second microphone-equipped playback device; compute a time difference At2 between a generation time of the second calibration sound and an arrival time at the first microphone-equipped playback device; and compute a time difference At3 between a generation time of the third calibration sound and an arrival time of the third calibration sound at the second microphone-equipped playback device (Fig. 12 & Fig. 16 & [0208]: using test signal for determining the distance between listener to each loudspeaker and between each loudspeaker themselves, which the distance is determine based on the propagation delay [which is the arrival times between one point to another]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654